RICE, O. J.—
The chancellor supposed that the complainant showed in his bill that he had “ as plain, adequate, and complete remedy ” at law as in chancery; and upon that supposition, the chancellor dismissed the bill for want of equity; or, in other words, for matter apparent on the face of the bill.
The bill makes a clear case for the complainant. This is so fully established by the argument of the counsel for the complainant filed in this court, as to render it unnecessary for us to do more than refer to that argument.
The decree of the chanceller is reversed, and the cause remanded. The appellee must pay the costs of the appeal.